NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Matter of:

                       HANA LATIF, Petitioner/Appellee,

                                         v.

                  HAZIM ELDILEMI, Respondent/Appellant.


                            No. 1 CA-CV 18-0315 FC
                              FILED 8-15-2019


            Appeal from the Superior Court in Maricopa County
                           No. FC2016-093572
                The Honorable Michael S. Mandell, Judge

                                   AFFIRMED


                                APPEARANCES

Hana Latif, Gilbert
Petitioner/Appellee

Hazim Eldilemi, Gilbert
Respondent/Appellant
                           LATIF v. ELDILEMI
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Jennifer B. Campbell and Judge Diane M. Johnsen joined.


H O W E, Judge:

¶1            Hazim Eldilemi (“Father”) appeals from the decree of
dissolution (“Decree”) ending his marriage to Hana Latif (“Mother”). For
the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            In 2016, Mother petitioned to dissolve her 20-year marriage to
Father. At the time of dissolution, the parties had one minor child. Father
and Mother entered into an agreement for temporary orders, under
Arizona Rule of Family Law Procedure 69, providing that Mother and child
would remain in the marital home and Father would pay $1,000 per month
in combined child support and spousal maintenance. After making his first
monthly payment, Father fell behind on his obligations. He also
disregarded other family court orders, including an order to participate in
a parenting conference and an order to produce documents. Ultimately, the
court found Father in contempt of court.

¶3            Thereafter, the family court set a trial date and expressly
directed Father to provide Mother’s counsel with “all credit card statements
for 2017, all of [his] bank records for 2017, any record of property [he]
owned in 2017 or during the parties’ marriage, paystubs from 2017 and any
other sources of income for 2017, no later than January 12, 2018.” Trial was
scheduled for January 25, 2018.

¶4              One week before trial, Mother filed her prehearing statement
and list of witnesses and exhibits. Her Affidavit of Financial Information
(“AFI”) showed that she earned $995 per month as a teaching assistant and
indicated that her expenses exceeded her income, which she also testified
to at trial. Father did not file his prehearing statement or list of witnesses
and exhibits, nor did he provide Mother with the documents he was
ordered to produce.

¶5         At trial, the evidence showed that the parties owned
community property in (1) Gilbert (the “Marital Home”), (2) Baghdad, Iraq


                                      2
                           LATIF v. ELDILEMI
                           Decision of the Court

(the “Iraq Property”), and (3) Amman, Jordan (the “Jordan Property”).
After the Iraq Property was sold in 2016, Father invested $800,000 in a
business venture. Mother testified that Father regularly travelled
internationally and that he paid for travel and vacations during the
marriage. She also testified that awarding her the Marital Home and
awarding Father $100,000 as an offset would effect “a fair and equitable”
distribution.

¶6           Father represented himself at trial. The court refused to admit
most of his exhibits because he had not disclosed them. Consequently,
Father provided no evidence regarding the value of the Marital Home or
the Jordan Property.

¶7            Following trial, the family court entered the Decree. The
Decree awarded Mother the Marital Home and awarded Father $100,000
from the sale proceeds of the Jordan Property. The court determined that
Mother was eligible for spousal maintenance under A.R.S. § 25–319(A). It
then considered the factors under A.R.S. § 25–319(B) to determine the
amount and duration of her award. The court found that Father was
“hiding assets” because he refused to produce any financial documents. It
also found that Father’s AFI, which reflected annual income of less than
$20,000, was not credible because the record showed recent sales of the Iraq
and Jordan properties worth approximately $1.6 million and $100,000
respectively. The court concluded that “Father has much more earning
ability than Mother and has access to much more money than Mother
does.” Because Father failed to disclose any financial information other than
his AFI that the court found not credible, the court imputed income to him
of approximately $100,000 per year. Based on the imputed income, the court
awarded Mother spousal maintenance of $1,500 per month for 20 years.

¶8           The court also ordered Father to pay monthly child support
of $867.42 based on his imputed income of $100,000. Further, the family
court awarded Mother attorneys’ fees. Father timely appealed.

                              DISCUSSION

¶9            As a preliminary matter, we note that both parties’ briefs fail
to comply with the rules governing appellate briefs. See ARCAP 13(a)–(b).
Despite these deficiencies, we address the issues raised on appeal because
we prefer to decide the appeal on its merits rather than dismiss it on
procedural grounds. See Adams v. Valley Nat’l Bank of Ariz., 139 Ariz. 340,
342 (App. 1984). We also note that Father attaches to his opening brief a
series of documents that were not part of the family court record. Because



                                     3
                            LATIF v. ELDILEMI
                            Decision of the Court

our review is limited to the record below, we will not consider this new
evidence. See GM Dev. Corp. v. Cmty. Am. Mortgage Corp., 165 Ariz. 1, 4 (App.
1990).

              1. Property Division

¶10            Father challenges the family court’s allocation of real
property, asserting that Mother’s counsel misstated the value of the Marital
Home awarded to her. In a dissolution proceeding, the family court must
divide community property “equitably, though not necessarily in kind[.]”
A.R.S. § 25–318(A). We review the court’s division of property for an abuse
of discretion. See Kohler v. Kohler, 211 Ariz. 106, 107 ¶ 2 (App. 2005). In doing
so, we view the evidence in the light most favorable to upholding the
court’s ruling. See id.

¶11           Here, the family court awarded Mother the Marital Home
and, as an offset, awarded Father the $100,000 proceeds from the Jordan
Property sale. At trial, Mother testified that would effect “a fair and
equitable” distribution. Father offered no evidence regarding the value of
either property.

¶12             On appeal, Father argues the Marital Home is worth more
than Mother claimed. He attaches a Zillow estimate printed nine months
after the Decree was entered. Father had ample opportunity to present
evidence of the value of the home and the Jordan Property to the family
court, but he failed to do so. We will not consider the evidence he presents
for the first time on appeal. See Yanni v. Tucker Plumbing, Inc., 233 Ariz. 364,
366 ¶ 6 (App. 2013); see also Orfaly v. Tucson Symphony Soc’y, 209 Ariz. 260,
265 ¶ 15 (App. 2004) (explaining that arguments not raised in the trial court
are waived on appeal). Thus, the court’s division of the property was not
an abuse of discretion.

              2. Spousal Maintenance

¶13            Father also challenges the family court’s award of spousal
maintenance. We review the court’s ruling for an abuse of discretion and
will affirm if reasonable evidence supports it. See Gutierrez v. Gutierrez, 193
Ariz. 343, 348 ¶ 14 (App. 1998).

¶14            The family court is authorized to award spousal maintenance
if the spouse:

       1. Lacks sufficient property, including property apportioned
       to the spouse, to provide for that spouse’s reasonable needs[,]


                                       4
                            LATIF v. ELDILEMI
                            Decision of the Court

       2. Is unable to be self-sufficient through appropriate
       employment or is the custodian of a child whose age or
       condition is such that the custodian should not be required to
       seek employment outside the home or lacks earning ability in
       the labor market adequate to be self-sufficient[,]
       3. Contributed to the educational opportunities of the other
       spouse[,] or
       4. Had a marriage of long duration and is of an age that may
       preclude the possibility of gaining employment adequate to
       be self-sufficient.


A.R.S. § 25–319(A) (2017)1; see also Elliott v. Elliott, 165 Ariz. 128, 136 (App.
1990) (explaining that a court “may award spousal maintenance if it finds
that any one of four factors is present”).

¶15          Here, the record supports the family court’s finding that
Mother is unable to be self-sufficient through appropriate employment.
Mother’s AFI showed that she earned only $995 per month and that her
expenses exceeded her income. Thus, the court appropriately determined
that Mother was eligible for spousal maintenance under A.R.S.
§ 25–319(A)(2).

¶16           After determining that Mother was eligible for spousal
maintenance, the family court considered the factors in A.R.S. § 25–319(B)
to determine the amount and duration of her award. The court found that
Father was “hiding assets” because he refused to produce any financial
documents other than his AFI, which the court found not credible because
the record showed a recent sale of properties for about $1.7 million
combined. Because Father failed to disclose any financial information other
than his AFI, the court imputed income to him of approximately $100,000
per year. Based on that imputed income, the court awarded Mother spousal
maintenance of $1,500 per month for a period of 20 years. Thus, the limited
evidence at trial supports the court’s award of spousal maintenance, and it
did not abuse its discretion.



1      Since the Decree was entered, the statute was amended to add a fifth
factor, namely that a spouse “[h]as significantly reduced that spouse’s
income or career opportunities for the benefit of the other spouse.” A.R.S.
§ 25–319(A)(5) (2019).



                                       5
                           LATIF v. ELDILEMI
                           Decision of the Court

             3. Child Support

¶17           Lastly, Father challenges the child support award. He claims
that he does not earn enough money to make the monthly payment. We
will not disturb the family court’s ruling on child support absent an abuse
of discretion. See In re Marriage of Robinson & Thiel, 201 Ariz. 328, 331 ¶ 5
(App. 2001).

¶18            The family court may order either parent to pay child support
in “an amount reasonable and necessary for support of the child[.]” A.R.S.
§ 25–320(A). Here, the court calculated Father’s child support obligation
based on his imputed income. The record reflects that the parties owned
community property in Gilbert, Iraq, and Jordan. It also reflects that, after
the Iraq Property was sold in 2016, Father invested $800,000 in a business
venture. Further, it showed that Father regularly travelled internationally
and paid for travel and vacations during the marriage. Thus, the evidence
supported a conclusion that Father had a net worth and a manner of living
that belie his claimed income of $20,000 per year.

¶19            Father disregarded the family court’s order to produce
information regarding his property and income. As a result of Father’s
refusal to disclose relevant information, the court was unable to determine
his precise income. In light of Father’s decision to withhold evidence, the
court did not abuse its discretion in imputing income to Father and
calculating child support based on that income.

                              CONCLUSION

¶20          For the foregoing reasons, we affirm. We award Mother her
costs on appeal upon her compliance with ARCAP 21.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        6